Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claim 1 under 35 U.S.C. 103 as unpatentable in view of Peyser (US 2011/0152658) and Brister (US 2008/0119703), and claims 25-26 under 35 U.S.C. 103 as unpatentable in view of Vanslyke (US2015/0351672 A1), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation requiring calculating a temperature-compensated glucose concentration level by conversion of the glucose sensor signal using the evaluated temperature parameter, the evaluated temperature parameter determined based on the temperature parameter signal and a third signal. Specifically, the Applicant states that Peyser merely discloses a display unit that may display signal indicative of temperature and not the determining of any evaluated temperature parameter using the temperature signal with other signal. The Examiner respectfully attest that this limitation is disclosed by the combined invention of Peyser and Brister. Peyser discloses a system and method comprising an analyte sensor and a temperature sensing element, wherein the analyte sensor, such as a glucose sensor may exhibit a temperature dependence such that signals generated by the analyte sensor may vary with temperature. In addition to using temperature to identify aberrant analyte concentration measurements, some embodiments of systems and methods disclosed herein may use measurements of temperature in the vicinity of an analyte sensor to correct for the temperature dependence of the analyte sensor. In some embodiments of the system 600 schematically illustrated in FIG. 6, the receiving and processing unit 622 may compute temperature corrected analyte concentrations based on signals it receives from the temperature sensing element 612.  (e.g. paragraphs [0125-0129]). 
Regarding the Examiner’s rejection of claims 2-6, 13-15, and 22-24 under 35 U.S.C. 103 as unpatentable in view of Peyser and Brister, and claims 5-12, 16-21 as unpatentable in view of Peyser, Brister, and Vanslyke, the applicant present no arguments, except stating that such claims depend directly or indirectly from independent claim 1 and would be allowable when/if the independent claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MINH DUC G PHAM/Examiner, Art Unit 3792

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792